CPC C12Y 603/02
IPC C40B 40/08
Allowed claims 1-10,12-22,24

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brion Heany on 6/10/2022 (see attached interview summary).
The application has been amended as follows:
Please replace claims 17-22, cancel claim 23 and add new claim 24 as follows.
17. 	(Currently Amended) A kit comprising one or more genes each encoding a non-ribosomal peptide synthetase, wherein each of said one or more genes encodes an assembly of three or more exchange units (EU), said assembly including a first EU and a last EU, wherein each EU comprises an adenylation (A) domain followed by a thiolation (T) domain and a condensation (C) domain, wherein adjacent exchange units are connected by a linker (C-A linker) between the condensation (C) domain of an EU and the adenylation (A) domain of the adjacent EU and said C-A linker includes a consensus sequence Trp-Asn-Ala-Thr-Glu (SEQ ID NO: 1);
wherein each EU optionally further comprises an epimerization (E) domain, N-methylation (MT) domain, oxidation (Ox) domain, or other NRPS domain;
wherein the first EU of the assembly optionally further comprises an additional condensation (C) domain in front of the first adenylation (A) domain;
wherein the last EU is optionally an adenylation (A) domain, a thiolation (T) domain, or a thioesterase (TE) domain;
wherein within an individual EU the condensation (C) domain is optionally replaced by a heterocyclization (Cy) domain or a terminal condensation (Cterm) domain; and 
wherein said assembly optionally contains EUs from different species and adjacent C and A domains from different species have the same or similar substrate specificity.
18. 	(Currently Amended) A non-ribosomal peptide synthetase gene library comprising a plurality of genes encoding non-ribosomal peptide synthetases, wherein each gene encodes an assembly of at least 15 exchange units (EUs), 
said assembly including a first EU and a last EU, wherein each EU comprises an adenylation (A) domain followed by a thiolation (T) domain and a condensation (C) domain, wherein adjacent exchange units are connected by a linker (C-A linker) between the condensation (C) domain of an EU and the adenylation (A) domain of the adjacent EU and said C-A linker includes a consensus sequence Trp-Asn-Ala-Thr-Glu (SEQ ID NO: 1);
wherein each EU optionally further comprises an epimerization (E) domain, N-methylation (MT) domain, oxidation (Ox) domain, or other NRPS domain;
wherein the first EU of the assembly optionally further comprises an additional condensation (C) domain in front of the first adenylation (A) domain;
wherein the last EU is optionally an adenylation (A) domain, a thiolation (T) domain, or a thioesterase (TE) domain;
wherein within an individual EU the condensation (C) domain is optionally replaced by a heterocyclization (Cy) domain or a terminal condensation (Cterm) domain; and 
wherein said assembly optionally contains EUs from different species and adjacent C and A domains from different species have the same or similar substrate specificity.
19. 	(Currently Amended) The non-ribosomal peptide synthetase gene library of claim 18, wherein said each gene of said library encodes an assembly at least 25 EUs.
20. 	(Currently Amended) A non-ribosomal peptide synthetase gene of claim 18, wherein said each gene of said library encodes an assembly of at least 50 EUs. 
21. 	(Currently Amended) A non-ribosomal peptide synthetase gene library of claim 18, wherein each gene of said library encodes an assembly of at least 100 EUs. 
22. 	(Currently Amended) A non-ribosomal peptide synthetase gene library of claim 18, wherein diversity is increased by random mutagenesis.
23.	(Cancelled) 
24.	(New) A method of generating a non-ribosomal peptide synthetase (NRPS) comprising a step of: 
assembling an assembly having only two exchange units (EU), a first EU and a second EU, wherein each of the two exchange units comprises an adenylation (A) domain followed by a thiolation (T) domain and a condensation (C) domain, wherein the two exchange units are connected by a linker (C-A linker) between the condensation (C) domain of the first EU exchange units and the adenylation (A) domain of the second EU, and said C-A linker includes a consensus sequence Trp-Asn-Ala-Thr-Glu (SEQ ID NO: 1);
wherein each EU optionally further comprises an epimerization (E) domain, N-methylation (MT) domain, oxidation (Ox) domain, or other NRPS domain;
wherein the first EU of the assembly optionally further comprises an additional condensation (C) domain in front of the first adenylation (A) domain;
wherein the second EU is optionally an adenylation (A) domain, a thiolation (T) domain, or a thioesterase (TE) domain;
wherein within an individual EU the condensation (C) domain is optionally replaced by a heterocyclization (Cy) domain or a terminal condensation (Cterm) domain; and 
wherein said EUs are optionally from different species and adjacent C and A domains from different species have the same or similar substrate specificity.       


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/           Primary Examiner, Art Unit 1639